In an action to recover damages for personal injuries, the plaintiff Brett H. Teger appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Werner, J.), dated January 22, 2004, as, upon renewal, adhered to its original determination in an order dated May 14, 2003, denying his motion for summary judgment on the issue of liability.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The Supreme Court, upon renewal, properly adhered to its original determination denying the appellant’s motion for summary judgment on the issue of liability. The appellant, the only survivor of the four occupants in a vehicle involved in a motor vehicle accident, demonstrated his prima facie entitlement to summary judgment by evidence showing that he was not the driver of the vehicle, whose negligence proximately caused the accident (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). However, in opposition, the defendants raised triable is*677sues of fact as to the appellant’s comparative negligence and credibility precluding summary judgment in his favor (see Donohue v Elite Assoc., 159 AD2d 605, 606 [1990]; Vasquez v Gonzalez, 143 AD2d 413, 414 [1988]; Sacher v Long Is. Jewish-Hillside Med. Ctr., 142 AD2d 567, 568 [1988]; see also Posner v Hendler, 302 AD2d 509 [2003]; Ciserano v Sforza, 130 AD2d 618, 620 [1987]). Ritter, J.P., Crane, Cozier and Skelos, JJ., concur.